FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).







Specification
The Abstract of the Disclosure remains objected to because:
	a.	the inclusion of legal phraseology such as "means" in the abstract is improper - see line 9.
	Correction is required.  See MPEP § 608.01(b).  A revised abstract on a separate sheet is required.
The title is acceptable.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cogbill et al. (US 4850750) in view of Barber et al. (US 2893602).
Cogbill et al. ‘750 discloses a system and method for producing construction materials that comprises a plurality of storage compartments for raw materials (col. 9, lines 25-39); a chemical dispersion unit with chemical storage units for storing a variety of chemicals (Figs. 4A-4L); a material selection unit/control unit/processor 26, 326 (col. 7, line 56 - col. 8, line 40 and Figures 5, 11A, 11B) having specifications to produce a desired mud material (i.e., proppant materials); a plurality of conveying systems for conveying the raw and chemical materials (col. 9, line 40 - col. 10, line 57 and claims 1, 2, and 5); a blending unit 24, 26, or 344 to produce a construction material blend from the raw materials and chemicals; although the materials employed in the pending apparatus claims fail to limit an apparatus (such as those materials recited in claim 4 - per MPEP 2115), Cogbill et al. uses an additive composition 18, 20 and other additives to meet the mud specifications (col. 3, lines 8-35; col. 4, lines 6-33; and col. 6, lines 30-47); wherein the recited material selection unit/control unit/processor 26, 326 includes user interface(s) as seen in Figs. 5, 11A, 11B and controls flows, pumps, and motors in response to preselected values entered into the material selection unit/control unit/processor 326 - col. 7, lines 56-62.  The material selection unit/control unit/processor 326 is further disclosed in cited US 4538221 and US 4538222, these two patents being incorporated by reference within Cogbill et al. per col. 7, line 61 - col. 8, line 5.
recited material classification unit.  Barber et al. discloses an analogous system and method for producing construction materials including a blending unit 33; a chemical storage unit 45; a raw material supply 20 that feeds a material classification unit 21-24 adapted to classify at least one of the said plurality of raw materials into a plurality of material subclasses, wherein the said plurality of material sub-classes are stored in a plurality of material handling compartments 11-14; wherein the material classification unit is a sieving/screening unit 21-24; wherein the material classification unit is configured to provide the plurality of material sub-classes based on a particle size and/or particle shape grading of each of the said plurality of raw materials.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the system and method of Cogbill et al. with a material classification unit as taught by Barber et al. for the purpose of supplying 
the properly sized aggregate into the respective material handling compartment “in a manner well known to those skilled in the art” - col. 2, lines 62-71.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cogbill et al. (US 4850750) in view of Barber et al. (US 2893602) as applied to claim 1 above and further in view of Mehta (US 20170314211 A1).
Modified Cogbill et al. does not disclose an impurity and moisture removal unit.  Mehta et al. discloses an analogous system for producing construction materials whereby virgin aggregates are sieved to a certain size and then the virgin aggregates 
It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the system of modified Cogbill et al. with an impurity and moisture removal unit as taught by Mehta et al. for the purpose of removing any fines that would adhere to the aggregates and to remove substantially all moisture from the aggregates (¶ [0071] -[0073].

Allowable Subject Matter
Claims 8-13 and 19-20 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant's arguments filed 21 JAN 2022 have been fully considered but they are not persuasive.  
The claims were not amended in any substantive manner.  Moreover, Applicant mischaracterizes the last rejection.  Applicant asserts that Barber is relied upon for the recited material selection unit.  However, this feature is set forth in the rejection as being disclosed by the base reference to Cogbill:  
The material selection unit/control unit/processor 26, 326 of Cogbill is set forth at col. 7, line 56 - col. 8, line 40 and Figures 5, 11A, 11B and includes user interface(s) as seen in Figs. 5, 11A, 11B.  The control unit 326 is further 

Barber is actually relied upon for the material classification unit in the form of a clearly disclosed sieving/screening unit 21-24, as set forth in the 103 rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The only aspect of the rejected claims lacking from Cogbill is said material classification unit, clearly disclosed in the analogous device to Barber.  The 103 rejection is thus believed proper and is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per USPTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, that authorizes additional time for examiners, at their discretion, to search and/or consider responses after final rejection during this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             






15 March 2022